DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 have been examined and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claim 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, and 15 of Patent 10,728,117. Although the claims at issue are not identical, they are not patentably distinct from each other.

	The examiner has reviewed the claims from the instant application and compared them in detail with the claims from Patent 10,728,117.  The claims filed by the Applicant in the instant application are a broadened version of the claims from Patent 10,728,117. Hence it would have been obvious to one of ordinary skill in the art to utilize the teaching from the claims and/or limitations of Patent to arrive at the broadened version of the claims in the instant application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuvali et al. (U.S. PGPub 2018/0011855), in view of Ferdinand et al. (U.S. PGPub 2014/0173712).

As per claim 1, Shuvali teaches a system for alerting administrators of a monitored digital user experience (Shuvali, see paragraph [0009], provide a unified user experience score that considers all aspects that impact user experience, reflects the score for each user session of an application, and presents clear action items for improving end user experience) comprising:
 a plurality of nodes forming a cloud system, wherein the plurality of nodes are communicatively coupled to i) one or more users each with an associated user device executing an agent application, ii) the Internet, and iii) one or more cloud applications and private applications accessible, (Shuvali, see paragraph [0010], environment 100 in which various examples may be implemented as a user experience score system 140. As illustrated in the example of FIG. 1, environment 100 may include user devices 112, 114, and 116, and a server device 130. Each use device 112-116 may be a computing device configured to communicate requests to and receive responses from server 130. Server device 130 represents a computing device capable of receiving and responding to requests from user devices 112-116. User devices 112-116 may be any type of computing device providing a user interface through which a user can interact with a software application. For example, user computing devices 112-116 may include a laptop computing device (112), a desktop computing device (114), an all-in-one computing device, a tablet computing device (116), a mobile phone, an electronic book reader, a network-enabled appliance such as a “Smart” television, and/or other electronic device suitable for displaying a user interface and processing user interactions with the displayed interface) and wherein the cloud system provides inline monitoring of network access between the one or more users, the Internet, and the one or more cloud applications and private applications (Shuvali, see paragraph [0010], [0020], a set of user event data items experienced from a perspective of a user device may be collected for at least two frames of a set of at least two user sessions of an application. For example, server device 130 of system 100 may collect a set of user event data items from user device 112, 114, or 116 via agent components 144. User event data items may be discrete pieces of information that are reflective of events experienced by a user during a given frame of a given user session of an application) 
a logging and analytics system communicatively coupled to the cloud system; and
 an alert system communicatively coupled to the cloud system and the logging and analytics system, (Shuvali, see paragraph [0013], User experience score system 140 may represent a combination of hardware and programming configured to quantify a user experience based on application events occurring during user sessions with respect to user devices 112-116. In doing so, system 140, collects user event data items from user devices 112-116. Each collected user event data item may be associated with a corresponding frame of a corresponding user session of an application served by server device 130. Multiple user event data items may be associated with a single frame. Each such user session can be associated with application environment characteristics such as a particular user, a particular user device, a user device location, an operating system, and an application version) wherein the alert system is configured to 
obtain device, application, and network metrics related to the inline monitoring from the cloud system and the logging and analytics system (Shuvali, see paragraph [0013], User event data items may include application fault data items and response data items. Each application fault data item may represent an application fault experienced during the corresponding frame of the user session, such as an error or crash. A fault may, in some examples, be fatal such as an application crash or non-fatal such as a recoverable error. Each response data item may represent a response to a user action and indicates a corresponding response time. The user actions may, for example, include application launches and actions taken with respect to the application's user interface) compare the device, application, and network metrics to one or more alerts comprising alert rules (Shuvali, see paragraph [0024], In some examples, the frame score may be calculated by comparing a ratio of a number of user event data items labeled as positive to a total number of items in the set of user event data items. For example, positive page load times and positive AJAX request response times may be compared with the total number of user event data items, which may also include counts of various errors).
	Shuvali doesn’t explicitly teach send a notification to one or more administrators when the device application and network metrics include data that satisfies the alert rules of the one or more alerts. 
	In analogous art Ferdinand teaches send a notification to one or more administrators when the device application and network metrics include data that satisfies the alert rules of the one or more alerts (Ferdinand, see paragraph [0043], upon matching a set of criteria (e.g., one or multiple rules) with the log elements, assume that analytics engine device 215 determines that a violation has occurred. In response, analytics engine device 215 generates a notification. For example, analytics engine device 215 may send the notification to a user (e.g., a network administrator) in the form of an e-mail, text message, etc., may store a file accessible to the network administrator, or use some other form of communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Ferdinand and apply them on the teaching of Shuvali as doing so would enable the administrator to respond in various ways including adjusting network setting. (Ferdinand, see paragraph [0013]).

	As per claim 2, Shuvali doesn’t explicitly teach the system of claim 1, wherein the alert rules are compared to on an interval, and each of the one or more alerts triggered on the interval is grouped and sent within a single notification.
	In analogous art Ferdinand teaches the system of claim 1, wherein the alert rules are compared to on an interval, and each of the one or more alerts triggered on the interval is grouped and sent within a single notification (Ferdinand, see paragraph [0043], upon matching a set of criteria (e.g., one or multiple rules) with the log elements, assume that analytics engine device 215 determines that a violation has occurred. In response, analytics engine device 215 generates a notification. For example, analytics engine device 215 may send the notification to a user (e.g., a network administrator) in the form of an e-mail, text message, etc., may store a file accessible to the network administrator, or use some other form of communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Ferdinand and apply them on the teaching of Shuvali as doing so would enable the administrator to respond in various ways including adjusting network setting. (Ferdinand, see paragraph [0013]).

	As per claim 3, 
			[Rejection rational for claim 2 is applicable].
	As per claim 4, Shuvali doesn’t explicitly teach the system of claim 1, wherein the alert rules include filters such that the notification is at least one of: only sent once for repeating alerts; only sent after an event occurs a predetermined number of times in a row; and is only sent when a predetermined number or percentage of devices is impacted.
	In analogous art Ferdinand teaches the system of claim 1, wherein the alert rules include filters such that the notification is at least one of: only sent once for repeating alerts; only sent after an event occurs a predetermined number of times in a row; and is only sent when a predetermined number or percentage of devices is impacted (Ferdinand, see paragraph [0043], upon matching a set of criteria (e.g., one or multiple rules) with the log elements, assume that analytics engine device 215 determines that a violation has occurred. In response, analytics engine device 215 generates a notification. For example, analytics engine device 215 may send the notification to a user (e.g., a network administrator) in the form of an e-mail, text message, etc., may store a file accessible to the network administrator, or use some other form of communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Ferdinand and apply them on the teaching of Shuvali as doing so would enable the administrator to respond in various ways including adjusting network setting. (Ferdinand, see paragraph [0013]).

	As per claim 5, Shuvali-Ferdinand teaches the system of claim 1, wherein the alert rules include at least one of: (1) when a UX score degrades by certain threshold percentage over a predetermined period of time; and (2) any of the metrics of the inline monitoring meets a predetermined threshold for at least one of a UX score, network latency, a percentage of packet loss, a total hop count, a per leg hop count, incomplete traceroutes, a DNS time, a Page Fetch Time, availability, and device health metrics. (Shuvali, see paragraph [0020], A response time may be compared with a threshold duration of time, and may be reported as positive or negative, depending on whether the response was greater than or less than the threshold duration. Application faults can include fatal application crashes and non-fatal errors. Other events may also be labeled using positive or negative, including, for example, responses to requests).

	As per claim 6, Shuvali-Ferdinand teaches the system of claim 1, wherein the alert system is further configured to display, upon selection of an alert in a graphical user interface, locations impacted including a number of users impacted, the alert rules, and users impacted (Shuvali, see paragraph [0032], For example, the visual representation of the user experience score may be displayed via a user interface on a client computing device (e.g., user devices 112-116 of FIG. 1). In some examples, the visual representation of the use experience score may include the user experience score calculated in operation 340. Communicating the user experience score to a user may the user to identify the performance of the application over the course of the set of user sessions used to calculate the user experience score).

	As per claim 7, Shuvali-Ferdinand teaches the system of claim 1, wherein the alert system is further configured to receive inputs from a user to generate a new alert and to test the new alert against historic data of the device, application, and network metrics (Shuvali, see paragraph [0032], a visual representation of the user experience score may be generated. For example, the visual representation of the user experience score may be displayed via a user interface on a client computing device (e.g., user devices 112-116 of FIG. 1). In some examples, the visual representation of the use experience score may include the user experience score calculated in operation 340. Communicating the user experience score to a user may the user to identify the performance of the application over the course of the set of user sessions used to calculate the user experience score).
	As per claim 8,
			[Rejection rational for claim 1 is applicable].

	As per claim 9, Shuvali doesn’t exility teach the alert system of claim 8, wherein the alert rules are compared to on an interval, and each of the one or more alerts triggered on the interval is grouped and sent within a single notification.
In analogous art Ferdinand teaches the alert system of claim 8, wherein the alert rules are compared to on an interval, and each of the one or more alerts triggered on the interval is grouped and sent within a single notification (Ferdinand, see paragraph [0043], upon matching a set of criteria (e.g., one or multiple rules) with the log elements, assume that analytics engine device 215 determines that a violation has occurred. In response, analytics engine device 215 generates a notification. For example, analytics engine device 215 may send the notification to a user (e.g., a network administrator) in the form of an e-mail, text message, etc., may store a file accessible to the network administrator, or use some other form of communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Ferdinand and apply them on the teaching of Shuvali as doing so would enable the administrator to respond in various ways including adjusting network setting. (Ferdinand, see paragraph [0013]).



	As per claim 10,
			[Rejection rational for claim 11 is applicable].

As per claim 11, Shuvali doesn’t explicitly teach the alert system of claim 8, wherein the alert rules include filters such that the notification is at least one of: only sent once for repeating alerts; only sent after an event occurs a predetermined number of times in a row; and is only sent when a predetermined number or percentage of devices is impacted.
In analogous art Ferdinand teaches the alert system of claim 8, wherein the alert rules include filters such that the notification is at least one of: only sent once for repeating alerts; only sent after an event occurs a predetermined number of times in a row; and is only sent when a predetermined number or percentage of devices is impacted (Ferdinand, see paragraph [0043], upon matching a set of criteria (e.g., one or multiple rules) with the log elements, assume that analytics engine device 215 determines that a violation has occurred. In response, analytics engine device 215 generates a notification. For example, analytics engine device 215 may send the notification to a user (e.g., a network administrator) in the form of an e-mail, text message, etc., may store a file accessible to the network administrator, or use some other form of communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Ferdinand and apply them on the teaching of Shuvali as doing so would enable the administrator to respond in various ways including adjusting network setting. (Ferdinand, see paragraph [0013]).


As per claim 12, Shuvali-Ferdinand teaches the alert system of claim 8, wherein the alert rules include at least one of: (1) when a UX score degrades by certain threshold percentage over a predetermined period of time; and (2) any of the metrics of the inline monitoring meets a predetermined threshold for at least one of a UX score, network latency, a percentage of packet loss, a total hop count, a per leg hop count, incomplete traceroutes, a DNS time, a Page Fetch Time, availability, and device health metrics. (Shuvali, see paragraph [0020], A response time may be compared with a threshold duration of time, and may be reported as positive or negative, depending on whether the response was greater than or less than the threshold duration. Application faults can include fatal application crashes and non-fatal errors. Other events may also be labeled using positive or negative, including, for example, responses to requests).


As per claim 13, Shuvali-Ferdinand teaches the alert system of claim 8, wherein the alert system is further configured to display, upon selection of an alert in a graphical user interface, locations impacted including a number of users impacted, the alert rules, and users impacted (Shuvali, see paragraph [0032], For example, the visual representation of the user experience score may be displayed via a user interface on a client computing device (e.g., user devices 112-116 of FIG. 1). In some examples, the visual representation of the use experience score may include the user experience score calculated in operation 340. Communicating the user experience score to a user may the user to identify the performance of the application over the course of the set of user sessions used to calculate the user experience score).


As per claim 14, Shuvali-Ferdinand teaches the alert system of claim 8, wherein the alert system is further configured to receive inputs from a user to generate a new alert and to test the new alert against historic data of the device, application, and network metrics (Shuvali, see paragraph [0032], a visual representation of the user experience score may be generated. For example, the visual representation of the user experience score may be displayed via a user interface on a client computing device (e.g., user devices 112-116 of FIG. 1). In some examples, the visual representation of the use experience score may include the user experience score calculated in operation 340. Communicating the user experience score to a user may the user to identify the performance of the application over the course of the set of user sessions used to calculate the user experience score).

As per claim 15, 
		[Rejection rational for claim 1 is applicable].

As per claim 16, Shuvali doesn’t explicitly teach the method of claim 15, wherein the comparing the device, application, and network metrics to the one or more alerts comprising alert rules is performed on an interval, and the sending a notification to one or more administrators includes grouping each of the one or more alerts triggered on the interval within a single notification.
In analogous art teaches the method of claim 15, wherein the comparing the device, application, and network metrics to the one or more alerts comprising alert rules is performed on an interval, and the sending a notification to one or more administrators includes grouping each of the one or more alerts triggered on the interval within a single notification (Ferdinand, see paragraph [0043], upon matching a set of criteria (e.g., one or multiple rules) with the log elements, assume that analytics engine device 215 determines that a violation has occurred. In response, analytics engine device 215 generates a notification. For example, analytics engine device 215 may send the notification to a user (e.g., a network administrator) in the form of an e-mail, text message, etc., may store a file accessible to the network administrator, or use some other form of communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Ferdinand and apply them on the teaching of Shuvali as doing so would enable the administrator to respond in various ways including adjusting network setting. (Ferdinand, see paragraph [0013]).


As per claim 17.
		[Rejection rational for claim 16 is applicable].

As per claim 18, Shuvali doesn’t explicitly teach the method of claim 15, wherein the alert rules include filters such that the notification is at least one of: only sent once for repeating alerts; only sent after an event occurs a predetermined number of times in a row; and is only sent when a predetermined number or percentage of devices is impacted.
In analogous art Ferdinand teaches the method of claim 15, wherein the alert rules include filters such that the notification is at least one of: only sent once for repeating alerts; only sent after an event occurs a predetermined number of times in a row; and is only sent when a predetermined number or percentage of devices is impacted (Ferdinand, see paragraph [0043], upon matching a set of criteria (e.g., one or multiple rules) with the log elements, assume that analytics engine device 215 determines that a violation has occurred. In response, analytics engine device 215 generates a notification. For example, analytics engine device 215 may send the notification to a user (e.g., a network administrator) in the form of an e-mail, text message, etc., may store a file accessible to the network administrator, or use some other form of communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Ferdinand and apply them on the teaching of Shuvali as doing so would enable the administrator to respond in various ways including adjusting network setting. (Ferdinand, see paragraph [0013]).


As per claim 19, Shuvali-Ferdinand teaches the method of claim 15, wherein the alert system is further configured to display, upon selection of an alert in a graphical user interface, locations impacted including a number of users impacted, the alert rules, and users impacted (Shuvali, see paragraph [0032], For example, the visual representation of the user experience score may be displayed via a user interface on a client computing device (e.g., user devices 112-116 of FIG. 1). In some examples, the visual representation of the use experience score may include the user experience score calculated in operation 340. Communicating the user experience score to a user may the user to identify the performance of the application over the course of the set of user sessions used to calculate the user experience score).

As per claim 20,
		[Rejection rational for claim 14 is applicable].
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449